Filed 8/18/21 P. v. Meza CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B310167
                                                            (Super. Ct. No. NA107879)
     Plaintiff and Respondent,                                 (Los Angeles County)

v.

JEANNIE MEZA,

     Defendant and Appellant.



      In 2018, appellant Jeannie Meza pled no contest to a
charge of burglary. (Pen. Code, § 459.)1 She also admitted a
2010 conviction for burglary as a prior serious felony conviction
and “strike.” (§§ 667, subd. (a)(1), 1170.12.) The trial court
sentenced her to state prison for nine years, doubling the two-
year lower term for the offense, enhanced by five years for the
prior serious felony conviction.



         1   All statutory references are to the Penal Code.
       In 2020, appellant filed a habeas corpus petition to modify
her sentence pursuant to (1) Senate Bill 1393 (SB 1393), which,
effective January 1, 2019, allowed a court the discretion to strike
a prior serious felony conviction enhancement, and (2) Assembly
Bill 1618 and section 1016.8, which, effective January 1, 2020,
provide that future changes in sentencing provisions cannot be
denied to persons who plead guilty. The trial court denied
appellant’s habeas petition.
       Appellant then wrote to the judge who sentenced her and
asked that her sentence be modified under SB 1393. The court
treated the letter as a petition for resentencing and denied her
request. It determined appellant was not entitled to SB 1393
relief because her “case is final” and further stated: “[E]ven if
this Court had the discretion to modify the sentence it would not
elect to do so; the original sentence was appropriate and just
based on the facts and circumstances of the case.” Appellant filed
a notice of appeal from the denial.
       We appointed counsel to represent appellant in this appeal.
After an examination of the record, counsel filed an opening brief
which raises no arguable issues. We advised appellant she had
30 days within which to personally submit any contentions or
issues that she wished us to consider. She subsequently filed a
two-page handwritten supplemental brief.
       Because this is an appeal from an order denying
postconviction relief, appellant is not entitled to our independent
review pursuant to People v. Wende (1979) 25 Cal.3d 436. (People
v. Serrano (2012) 211 Cal.App.4th 496, 501; People v. Cole (2020)
52 Cal.App.5th 1023, 1039-1040, review granted Oct. 14, 2020,
S264278.) We do, however, consider the issues raised in
appellant’s supplemental brief. (Cole, at p. 1040 [Court is




                                 2
“required to evaluate any arguments presented in [the
supplemental] brief and to issue a written opinion that disposes
of the trial court’s order on the merits (that is, by affirming,
reversing or other like disposition)”].)
       Appellant asks us to strike the five-year prior serious
conviction enhancement (§ 667, subd. (a)(1)). She cites what she
believes are misstatements in the probation report and asserts
that a victim who testified at the preliminary hearing did not
identify her as one of perpetrators. Not only is the relevance of
this information unclear, but appellant also has failed to
demonstrate that we have authority to strike the enhancement or
that the trial court abused its discretion by declining to do so.
       The December 7, 2020 order denying appellant’s petition
for resentencing is affirmed.




                                    PERREN, J.

We concur:



     GILBERT, P.J.



     YEGAN, J.




                                3
                    Gary J. Ferrari, Judge
             Superior Court County of Los Angeles
               ______________________________

     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                              4